Exhibit 10.11
 
PROMISSORY NOTE
 

$25,000.00 May 22,2014

 
               FOR VALUE RECEIVED, Texas Jack Oil & Gas Corporation., (the
"Maker"), with its primary offices located at 15 Belfort Newport Coast Ca.
92657, promises to pay to the order of Tony Ricci (the "Payee"),  upon the terms
set forth below, the principal sum of Twenty Five Thousand Dollars ($25,000.00)
(“Principal Sum”) together with interest at an annual rate of 8% on the unpaid
Principal Sum outstanding (“Principal and Interest  Sum”) (this un-secured
promissory note, the “Note”).


1.           Principal. Maker shall be required to pay the Payee an amount in
cash, wire transfer or check equal to the Principal and Interest Sum at maturity
May 22, 2015 (the “Maturity Date”).


2.           Events of Default.


(a) "Event of Default", wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):


(i) any default in the payment of the principal or interest of this Note, as and
when the same shall become due and payable;


(ii) Maker shall fail to observe or perform any obligation or shall breach any
term or provision of this Note;


(iii) Maker shall commence, or there shall be commenced against Maker, a case
under any applicable bankruptcy or insolvency laws as now or hereafter in effect
or any successor thereto, or Maker commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction whether now or
hereafter in effect relating to Maker, or there is commenced against Maker, any
such bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 60 days; or Maker is adjudicated insolvent or bankrupt; or any order
of relief or other order approving any such case or proceeding is entered; or
Maker suffers any appointment of any custodian or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of 60 days; or Maker, makes a general assignment for the benefit of
creditors; or Maker, shall fail to pay, or shall state that it is unable to pay,
or shall be unable to pay, its debts generally as they become due; or Maker
shall call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or Maker shall by any act or failure
to act expressly indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by Maker for the
purpose of effecting any of the foregoing; or


(b) If any Event of Default occurs, the full principal amount of this Note,
shall become, at the Payee's election, immediately due and payable in cash, with
interest accruing at 1.5% per month on any unpaid obligation.  The Payee need
not provide and Maker hereby waives any presentment, demand, protest or other
notice of any kind, and the Payee may immediately and without expiration of any
grace period enforce any and all of its rights and remedies hereunder and all
other remedies available to it under applicable law. Such declaration may be
rescinded and annulled by Payee at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           No Waiver of Payee's Rights. All payments of principal shall be
made without setoff, deduction or counterclaim. No delay or failure on the part
of the Payee in exercising any of its options, powers or rights, nor any partial
or single exercise of its options, powers or rights shall constitute a waiver
thereof or of any other option, power or right, and no waiver on the part of the
Payee of any of its options, powers or rights shall constitute a waiver of any
other option, power or right. Maker hereby waives presentment of payment,
protest, and all notices or demands in connection with the delivery, acceptance,
performance, default or endorsement of this Note. Acceptance by the Payee of
less than the full amount due and payable hereunder shall in no way limit the
right of the Payee to require full payment of all sums due and payable hereunder
in accordance with the terms hereof.


4.           Modifications. No term or provision contained herein may be
modified, amended or waived except by written agreement or consent signed by the
party to be bound thereby.


5.           Cumulative Rights and Remedies; Usury. The rights and remedies of
Payee expressed herein are cumulative and not exclusive of any rights and
remedies otherwise available under this Note, the Security Agreement, the
Guarantee or applicable law (including at equity). The election of Payee to
avail itself of any one or more remedies shall not be a bar to any other
available remedies, which Maker agrees Payee may take from time to time. If it
shall be found that any interest due hereunder arising from an Event of Default
shall violate applicable laws governing usury, the applicable rate of interest
due hereunder shall be reduced to the maximum permitted rate of interest under
such law.


6.           Collection Expenses. If Payee shall commence an action or
proceeding to enforce this Note, then Maker shall reimburse Payee for its costs
of collection and reasonable attorney fees incurred with the investigation,
preparation and prosecution of such action or proceeding.


7.           Severability. If any provision of this Note is declared by a court
of competent jurisdiction to be in any way invalid, illegal or unenforceable,
the balance of this Note shall remain in effect, and if any provision is
inapplicable to any person or circumstance, it shall nevertheless remain
applicable to all other persons and circumstances.


8.           Successors and Assigns. This Note shall be binding upon Maker and
its successors and shall inure to the benefit of the Payee and its successors
and assigns. The term "Payee" as used herein, shall also include any endorsee,
assignee or other holder of this Note.


9.           Lost or Stolen Promissory Note. If this Note is lost, stolen,
mutilated or otherwise destroyed, Maker shall execute and deliver to the Payee a
new promissory note containing the same terms, and in the same form, as this
Note. In such event, Maker may require the Payee to deliver to Maker an
affidavit of lost instrument and customary indemnity in respect thereof as a
condition to the delivery of any such new promissory note. Any costs incurred
pursuant to this paragraph shall be the responsibility of the Payee.


10.         Due Authorization. This Note has been duly authorized, executed and
delivered by Maker and is the legal obligation of Maker, enforceable against
Maker in accordance with its terms.  The shares of the Maker’s common stock if
issued to Payee, when issued will be validly issued, fully paid and
non-assessable.
 
 
 

--------------------------------------------------------------------------------

 


11.         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of California,
without regard to the principles of conflicts of law thereof. Each of Maker and
Payee agree that all legal proceedings concerning the interpretations,
enforcement and defense of this Note shall be commenced in the Courts of the
State of California, the courts of the United States of America for the State of
California, and appellate courts from any thereof  (the "California Courts").
Each of Maker and Payee hereby irrevocably submit to the exclusive jurisdiction
of the California Courts for the adjudication of any dispute hereunder
(including with respect to the enforcement of this Note), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each of Maker and Payee hereby
irrevocably waive personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to the other at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law. Each of Maker and
Payee hereby irrevocably waive, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Note or the transactions contemplated hereby.


Maker may prepay this Note in whole or in part at any time, and from time to
time, without being required to pay any penalty or premium for such privilege.
The undersigned signs this Note as a maker and not as a surety or guarantor or
in any other capacity.
 
Dated:______________
Payee Accepted       
By: Tony Ricci
                           
_______________________________
   
Tony Ricci, an individual
                                         
Dated: _____________
 
Maker By: Texas Jack Oil & Gas Corporation,
                           
_________________________________
   
Robert Schwarz
   
President of Texas Jack Oil & Gas Corporation



 